Citation Nr: 1410671	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as a heart murmur.  

2.  Entitlement to service connection for a disability manifested by dizziness, inclusive of vertigo and Meniere's disease, to include as secondary to service-connected bilateral hearing loss and tinnitus.  

3.  Entitlement to an increased (compensable) schedular and/or extraschedular rating for bilateral hearing loss, to include the question of clear and unmistakable error in a rating decision of November 2004 granting service connection therefor and assigning an initial noncompensable evaluation.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions entered in September 2008 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Notice is taken by the Board that within a substantive appeal received by the RO in February 2009, the Veteran requested a hearing before the Board, sitting at the RO.  That request was later withdrawn by the Veteran in subsequently received written statements and by telephone contact with him.  No other request for a hearing remains pending.  

By its decision of April 2012, the Board denied entitlement to service connection for a hernia and bilateral knee disorder, in addition to a rating in excess of 10 percent for tinnitus; as a result, these matters are no longer before the Board.  As well, the Board remanded to the VA's Appeals Management Center (AMC) in Washington, DC, the remaining issues on appeal, as identified on the title page of this document.  Following the AMC's attempts to complete the actions sought by the Board through its remand, the case has since been returned to the Board for further review.  

The issues of entitlement to service connection for a heart disability; for a compensable evaluation for bilateral hearing loss; and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDING OF FACT

Current disability involving a disability manifested by dizziness, inclusive but not limited to vertigo, Meniere's disease, or other vestibular disorder, is not demonstrated.   

CONCLUSION OF LAW

A disability manifested by dizziness, to include but not limited to vertigo, Meniere's disease, or other vestibular disorder, was not incurred in or aggravated by service, nor may an organic disease of the nervous system be presumed to have been incurred therein, nor was any such disorder caused by or proximately due to or the result of service-connected bilateral hearing loss and/or tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show as to the claim advanced.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Remand Compliance

As indicated above, the Board remanded this matter to the AMC in April 2012 so that additional development actions could be undertaken.  The actions, as pertinent here, were to afford the Veteran a VA medical examination and to solicit a medical opinion from that VA medical examiner as to his claimed dizziness and its etiology.  This was accomplished by way of a further VA medical examination in May 2012, which failed to disclose any pertinent disability and included a medical opinion that, notwithstanding the absence of current disability, there was nothing to link the Veteran's claimed dizziness to his hearing loss or tinnitus.  The foregoing was followed by readjudication of the claim advanced.  To that extent, the Board finds that substantial compliance with the terms of the 2012 remand was achieved.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No further development for corrective action is deemed necessary.  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  The notification obligation in this case was accomplished by way of the RO's letter, dated in March 2010, to the Veteran with respect to the claim for service connection for a disability manifested by dizziness.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  


Appropriate notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the requisite notice was provided to the Veteran prior to the initial adjudication of the claim at issue in June 2010, in accord with Pelegrini.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations.  

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed.  Notice is taken that the Veteran characterizes the absence of entry of a clinical diagnosis regarding his dizziness is at least in part the result of the VA examiner's failure to consider the existence of lay evidence identifying its presence and that further clarification is needed as to the relationship between his dizziness and his hearing loss and/or tinnitus.  A showing of current disability is a prerequisite for a grant of service connection and, while the existence of some disorders may be confirmed by lay evidence, in this instance a preponderance of the evidence is against a showing of current disablement by a disorder manifested by dizziness and, on that basis, the necessity of obtaining medical opinion as to an asserted relationship between the claimed disorder and service-connected disability is obviated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App 370, 374; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

There is otherwise no showing by the appellant that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see Mayfield, supra.   

The record indicates that the Veteran has been provided multiple VA medical examinations in connection with his original claim for service connection herein at issue.  The Veteran alleges that one VA examiner in particular was rude and not concerned with his plight; that his long term use of medication and ear-related symptoms were not inquired about; and that certain things, such as whether an ear infection or inflammation was present, were noted as negative, but not in actuality evaluated.  Substantiation of the foregoing is, however, lacking.  The Veteran does not produce other than lay evidence that he suffers from a disability involving dizziness.  No medical professional has indicated otherwise or linked his claimed dizziness to service, service-connected disablement, or any ear infection or inflammation.  Multiple VA examinations were undertaken and clinical and laboratory findings were reported, all of which failed to identify current disablement.  On that basis, the findings and opinions from those examinations which the Veteran challenges are found to be sufficiently detailed and comprehensive in scope and are such as to permit the Board to evaluate the disability at issue both fairly and fully.  On that basis, further development action relative to the Veteran's claim is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Analysis of the Merits of the Claim

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including any organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 43 (1995).  

A lay witness is competent to testify as to the occurrence of an inservice injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after inservice injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Here, service medical records are entirely negative for complaints, findings, or diagnoses of a disorder manifested by dizziness and the existence of dizziness was denied both at the time of service entrance and exit examinations.  Inservice complaints involving the ears are shown to be limited to hearing loss and tinnitus.  After service, a VA otologic examination in November 2004 was described as unremarkable, albeit without the benefit of a review of the Veteran's VA claims folder.  No complaints of dizziness were set forth by the Veteran and findings from that examination yielded diagnoses only as to hearing loss and tinnitus, service connection for which was established by RO action in November 2004, effective from June 2004.  Subsequent private and VA testing of the ears in 2005, 2008, 2009, and beyond was not accompanied by any documented complaints or findings involving dizziness.  

In a lay statement, dated in May 2008, a fellow employee who was the principal at the school where the Veteran worked before retiring as an assistant principal indicated that she was aware of the Veteran's hearing problem.  She did not provide any indication that any such hearing problem entailed dizziness or related symptoms.  

In February 2010, the Veteran advised VA that he was claiming entitlement to service connection for vertigo as due to his hearing loss and he submitted nearly identical written statements from two individuals who attested to having observed on more than one occasion, unspecified as to date, that the Veteran complained of dizziness, loss of balance, and difficulty hearing.  

A VA audiological evaluation in March 2010 conducted for purposes of evaluating the Veteran's hearing loss disclosed a complaint of left ear pain and dizziness.  The diagnosis was of a bilateral sensorineural hearing loss.  And, when asked to submit evidence identifying his vertigo and linkage to hearing loss, he submitted a private audiological report compiled in December 2009 that does not identify any pertinent complaint or finding involving dizziness.  

A VA otolaryngological examination was conducted in May 2010 which included a full review of the claims folder.  The VA examiner's review of service treatment records was noted to reveal no complaints of dizziness, vertigo, or any equilibrium problem, with acknowledgement of the statements from the lay affiants as to their observations.  History provided by the Veteran was that recurrent dizziness had been present for a period of 7-8 years.  Clinical evaluation was negative, including for nystagmus.  In the examiner's opinion, it was uncertain whether the Veteran in fact had a vestibular problem and that, if so, current medical literature did not provide for any causation between hearing loss and/or tinnitus and his current complaints of dizziness and unsteadiness.  True vertigo was not indicated, but in the opinion of the VA examiner, even if it were, there would be no nexus to either hearing loss or tinnitus.  The Veteran's complaints of recurrent dizziness and unsteadiness were noted, and the lay statements from others were found by the examiner to have little if any bearing to present circumstances.  It was in the examiner's view less likely than not that the dizziness symptoms might be related to service-connected hearing loss.  

Further VA examination by the same physician who evaluated the Veteran in 2010 was undertaken in May 2012, findings from which indicated that the Veteran did not then or in the past have an ear or peripheral vestibular disorder.  Videonystagmography was performed and its results were consistent with a normal study.  Indicia of Meniere's disease were absent.  In the opinion of the VA examiner, there was no subjective or objective evidence of any specific vestibular disorder and even if such a disorder were present, neither it or the current history of dizziness or unsteadiness was proximately due or caused by bilateral hearing loss and/or tinnitus on the basis of there being no support for any such relationship in current medical literature.  However, the VA examiner deferred upon final entry of the above-noted opinion until he had an opportunity to review the claims folder, which was then unavailable.  

Received by VA in November 2012 is a medical handout from a private medical provider who previously had treated the Veteran for hearing loss and/or tinnitus.  Such describes the disorder of tinnitus and its causes and treatment.  Discussion is absent therein as to the existence of related dizziness.  

Additional examination of the claims folder was thereafter undertaken by the VA examiner who had evaluated the Veteran in May 2012.  That review was made on a page by page basis.  In a February 2013 addendum, that VA examining physician reiterated that service treatment records were negative for complaints of dizziness, vertigo, and/or an equilibrium problem.  In sum, he found there to be no objective evidence of a specific vestibular disorder and he could only speculate about the etiology of the Veteran's complaints of dizziness and unsteadiness, finding them not to be proximately due to hearing loss and/or tinnitus on the basis of existing medical literature, even if a vestibular disorder were present.  Hearing loss and tinnitus were linked to inservice noise exposure and it would in the examiner's opinion not be feasible to link haring loss and tinnitus to complaints of dizziness in the absence of supporting medical literature.  He also concluded that it was less likely than not that any current disorder involving dizziness had been aggravated beyond its normal progression by hearing loss and/or tinnitus based on a review of current medical literature.  

In this instance, the Veteran states that he has dizziness and unsteadiness and he produces statements from others that they have observed him to complain of such on one or more unspecified occasions.  There is no question that the Veteran and others are competent to state what comes to them through their senses, including what he and others have personally observed and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, symptoms or manifestations, alone, are not subject to service connection.  Rather, it is the underlying disability causing the symptoms or manifestations that may be service-connected and, in this regard, neither the Veteran nor the other lay affiants are shown to be in possession of the requisite medical background and skills as to render competent any offered diagnosis of vertigo, Meniere's disease, or other disorder manifested by dizziness.  Woehlaert, supra.  

While the lay evidence provided by the Veteran and others indicates that dizziness and unsteadiness are present, a preponderance of the evidence is against a showing of current disability at any time within the appeal period.  No private or treating medical professional indicates that the Veteran suffers from a disorder manifested by dizziness, nor does any VA examination or opinion therefrom so indicate.  
Lacking in this case is persuasive evidence that any disorder alleged by the Veteran, to include vertigo or Meniere's disease, is now present or was present at any point since VA received his compensation claim.  Service treatment record are likewise not supportive of the claim advanced.  And, in the absence of current disability, the need to discuss any possible relationship to service-connected disability is obviated.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for a disorder manifested by dizziness, claimed as vertigo and Meniere's disease, to include as secondary to service-connected hearing loss and/or tinnitus.  That being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) ; see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a disability manifested by dizziness, inclusive of vertigo, Meniere's disease, or other vestibular disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus, is denied.  


REMAND

As to the issues remaining on appeal, further evidentiary and/or procedural development as to each is found to be required under the VA's duty to assist obligation.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the claim for service connection for a heart disorder, the Board by its April 2012 remand directed that the AMC arrange for the Veteran to be afforded a VA medical examination and to obtain medical opinion as to specific questions posed.  Among those questions were ones pertaining to whether it was shown by clear and unmistakable evidence that the Veteran's diagnosed heart murmur preexisted service and, if so, whether it did not undergo inservice aggravation.  On remand, the Veteran was afforded a VA heart examination in May 2012, findings from which yielded a diagnosis of a heart murmur, with a showing of mild mitral regurgitation by echocardiogram.  An opinion followed in a June 2012 addendum, following a review of the claims folder, wherein the questions of preexistence and aggravation were not adequately addressed in terms of the requisite standard, i.e., that the claimed disorder clearly and unmistakably preexisted service and was not aggravated by service, as opposed to it being at least as likely as not.  Remand for corrective actions is deemed necessary in order to ensure that medical opinion be obtained that conforms to the question(s) previously posed.  See Stegall, supra.  

The record reflects that service connection for bilateral hearing loss was established by RO action in November 2004, at which time an initial noncompensable rating was assigned from June 2004.  Notice of the action taken was provided to the Veteran in December 2004.  In the context of the claim now on appeal, the Veteran alleges that he initiated a timely appeal of the November 2004 action both as to the rating assigned and also as to the effective date of the grant of service connection.  In the alternative, he alleges clear and unmistakable error on the part of the RO in November 2004 in failing to assign a compensable rating for his bilateral hearing loss.  None of the foregoing matters has to date been developed or adjudicated by the RO, nor withdrawn by the Veteran, and remand to permit the RO to complete those actions prior to the Board's review is found to be required.  

Further action by the Board is deferred as to the TDIU claim advanced by the Veteran until AMC/RO actions regarding the intertwined claims for service connection and rating increase are completed, followed by readjudication of the pending TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder any and all pertinent VA treatment records not already on file.  

2.  Thereafter, return the report of the VA heart examination in May 2012, along with its June 2012 addendum, for the preparation of a further addendum to the original report.  If either prior VA examiner/reviewer is unavailable or in the event that either desires to further examine the Veteran, the Veteran should be accorded an additional VA examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed heart disorder, inclusive of a heart murmur and mitral regurgitation.  The Veteran's VA claims folder in its entirety should be provided to the examiner/reviewer or his designee for use in the study of this case.  

The applicable VA examiner/reviewer should, after a further review of the claims folder, be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

(a) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a heart disorder, inclusive or a heart murmur and/or mitral regurgitation that existed prior to his entry onto active duty in June 1968?
 
(b) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting heart disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disorder had its onset in service or within the one-year period immediately following service discharge in June 1970, or is otherwise attributable to service or any event therein?

"Aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  Undertake initial development and adjudication of the issues of finality, clear and unmistakable error as to the rating assigned and effective date for service connection, and timeliness of appeal, all as to the rating decision of November 2004 in which service connection for bilateral hearing loss was granted and an initial 0 percent rating was assigned as of June 24, 2004.  

As part of that development, advise the Veteran of what, if anything, renders the November 2004 action final, and of is right to challenge any finding of finality of that action on the basis of clear and unmistakable error of fact or law therein as applicable to the rating or effective date assigned.  Inform him as well that, if it can be shown that the actions of VA in November 2004 were clearly and unmistakably erroneous as to its assignment of the 0 percent rating, either with respect to the facts relating to the severity of his bilateral hearing loss or the pertinent legal authority dating thereto, then the finality of the November 2004 determination will no longer be a bar to benefits and a rating is assignable from the date service connection is established.  The Veteran is advised as well that the claimed clear and unmistakable error(s) of fact or law must be specifically pleaded and it must be the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for that error.  

Also, ensure that the claim for a higher rating for bilateral hearing loss has been fully developed to include the allegation of extraschedular entitlement to a higher evaluation based on the Veteran's claim that he retired early as an assistant principal at a school due to his deteriorating auditory acuity.  

4.  Lastly, readjudicate each of the issues remaining on appeal, to include the issue of the Veteran's entitlement to a TDIU, and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the case is returned to the Board for further review.  

No action by the appellant is needed prior to his receipt of further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


